Citation Nr: 0611185	
Decision Date: 04/19/06    Archive Date: 04/26/06

DOCKET NO.  04-33 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
incidental spondylolysis of L5.

2.  Entitlement to an initial evaluation in excess of 30 
percent for a mood disorder prior to November 8, 2004.

3.  Entitlement to an initial evaluation in excess of 50 
percent for a mood disorder from November 8, 2004.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Counsel


INTRODUCTION

The veteran served on active duty from September 1991 to 
September 1994.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions dated in July 2002 and 
November 2004 issued by the St. Petersburg, Florida, 
Department of Veterans Affairs (VA) Regional Office (RO).

In this decision, the veteran has been assigned a 70 percent 
rating for his mood disorder and the Board notes that at the 
time of the November 2002 VA examination, the veteran was 
unemployed.  Thus, the Board finds that a claim for a total 
rating due to individual unemployability is inferred by the 
record and is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The veteran's lumbar spine disability is not manifested 
by severe or marked limitation of motion with listing of the 
whole spine to the opposite side, muscle spasm or guarding 
severe enough to result in an abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis, forward 
flexion of 30 degrees or less, favorable ankylosis of the 
entire thoracolumbar spine, incapacitating episodes or 
neurological deficit.

2.  Prior to November 8, 2004 the veteran's mood disorder was 
manifested by serious impairment in areas of social and 
industrial functioning with increased anger, depression, 
anxiety, irritability, constricted affect, limited cognitive 
functions, and impaired short-term memory with Global 
Assessment of Functioning (GAF) scores between 50 to 63; but 
it was not manifested by suicidal ideation, obsessional 
rituals which interfere with routine activities, illogical or 
irrelevant speech, near-continuous panic or depression, or 
neglect of personal appearance and hygiene.

3.  From November 8, 2004, the veteran's mood disorder was 
manifested by occupational and social impairment, with 
deficiencies in most areas, such as work and family relations 
due to recurrent suicidal ideation, near-continuous 
depression affecting his ability to function appropriately 
and effectively, impaired impulse control (such as unprovoked 
irritability with periods of violence), neglect of personal 
appearance and hygiene, inability to establish and maintain 
effective relationships, difficulty in adapting to a work 
setting, and a GAF score of 45; but the evidence does not 
show total occupational and social impairment due to gross 
impairment in thought process or communication, persistent 
delusions or hallucinations, grossly inappropriate behavior, 
disorientation to time or place, or persistence danger of 
hurting self or others. 


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 20 
percent for incidental spondylolysis of L5 have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.10, 4.40, 
4.45, 4.59, 4.71a Diagnostic Codes 5292, 5295 (2002); §§ 4.1-
4.10, 4.40, 4.45, 4.59, 4.71a Diagnostic Codes 5237, 5243 
(2005).  

2.  The criteria for an initial disability evaluation of 50 
percent prior to November 8, 2004 for the veteran's mood 
disorder have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 4.130, Diagnostic Code 9435 
(2005).

3.  The criteria for an initial disability evaluation of 70 
percent from November 8, 2004 for the veteran's mood disorder 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 4.130, Diagnostic Code 9435 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  The VCAA 
imposed obligations on VA in terms of its duties to notify 
and assist claimants for VA benefits.

When VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159 (b) (2005); Quartuccio v. Principi. 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  The Court 
also held that VA must request that the claimant provide any 
evidence in his possession that pertains to the claim.  Id.  
This "fourth element" comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  The Court in Pelegrini also held, in part, 
that VA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the initial AOJ decision with 
respect to higher initial evaluations for a mood disorder was 
made prior to the veteran having been fully informed of the 
VA's duty to notice and assist.  However, the Board finds 
that any defect with respect to the VA's notice requirement 
in this case was harmless error for the reasons below.  

The Board finds that the VA's notice requirements have been 
satisfied.  With regard to elements (1), (2) and (3) above, 
the RO advised the appellant in a May 2002 telephone 
conversation and a December 2003 letter about the VCAA and 
how it applied to his claim and told advise him what evidence 
was needed to establish higher ratings for his disabilities, 
what VA would do or had done, and what he should do.  In the 
December 2003 letter, the RO explained that VA would help him 
get such things as medical records, or records from other 
Federal agencies, but that he was responsible for providing 
any necessary releases and enough information about the 
records so that VA could request them from the person or 
agency that had them.  Collectively, in the rating decisions 
on appeal, the statement of the case (SOC) and the 
supplemental statement of the case (SSOC), he was provided 
with specific information as to why his claims seeking 
increased ratings for his back disability and mood disorder 
were being denied and of the evidence that was lacking.  
Finally, with respect to element (4), the cover letter to the 
November 2004 SSOC gave the appellant 60 days to make any 
additional comment and a January 2005 letter specifically 
asked the veteran to provide any evidence in his possession 
that pertains to his claims.  Under these circumstances, the 
Board is satisfied that the appellant has been adequately 
informed of the need to submit relevant evidence in his 
possession.

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, Nos. 01-1917, 02-1506, 2006 WL 519755 (U. S. Vet. 
App. Mar. 3, 2006), which held that the VA's notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service-connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the veteran was not 
provided with notice of the type of evidence necessary to 
establish an effective date, if a higher disability rating is 
granted on appeal.  However, in light of the facts that the 
lumbar spine rating has remained unchanged and that the 
earliest possible effective date for an initial rating for 
his mood disorder can be no earlier than the date of claim or 
the date that the evidence shows that a higher rating is 
warranted, there can be no possibility of any prejudice to 
the claimant under the holding in Dingess/Hartman v. 
Nicholson, Nos. 01-1917, 02-1506, 2006 WL 519755 (U. S. Vet. 
App. Mar. 3, 2006).  In addition, the veteran was advised of 
the evidence needed for higher initial disability ratings in 
the December 2003 VA notice letter, the November 2004 rating 
decision, the SOC, and the SSOC.  The veteran has not alleged 
any prejudice with respect to the timing of the notification, 
nor has any been shown.  Here, the Board finds that, because 
each of the content requirements of VA notice has been met, 
any error in not providing a single notice to the appellant 
covering all content requirements was harmless.  See 
Pelegrini, 18 Vet. App. at 122-24.  In light of the content-
complying notice that the AOJ provided prior to sending the 
case to the Board for de novo review, the appellant has not 
been prejudiced by the delay in providing content-complying 
notice, because the error did not affect the essential 
fairness of the adjudication.

Service and VA medical records, VA examination reports and 
lay statements have been associated with the record.  The 
Board finds that VA has obtained, or made reasonable efforts 
to obtain, all evidence which might be relevant to the 
veteran's claims and that VA has satisfied, to the extent 
possible, the duty to assist.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2005).  The veteran has not 
indicated that there is any additional evidence available to 
help support his claims.  The Board is not aware of the 
existence of additional relevant evidence in connection with 
the veteran's claims.  For the above reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide the issues discussed in this decision.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); see also 38 C.F.R. § 20.1102 (2005) (harmless 
error).
 
Analysis

The appellant contends that his lumbar spine disability and 
mood disorder are more severe than his assigned disability 
ratings suggest and warrant higher ratings.  

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects the ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2005).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2005).  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2005).  Where service connection 
has already been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Since the present appeal 
with regard to the veteran's mood disorder arises from an 
initial rating decision, which established service connection 
and assigned the initial disability rating, it is not the 
present level of disability which is of primary importance, 
but rather the entire period is to be considered to ensure 
that consideration is given to the possibility of separate 
ratings for separate periods of time based on the facts 
found.  See Fenderson v. West, 12 Vet. App. 119 (1999).

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  

Lumbar spine disability

In an April 1996 rating decision, the veteran was granted 
service connection for spondylolysis at L5 and assigned an 
initial noncompensable evaluation effective January 11, 1996.  
In an October 2001 rating, the RO assigned 20 percent 
evaluation effective May 14, 2001, the date of his claim.  At 
a February 2002 VA treatment visit, the veteran requested an 
evaluation of his back pain, which the Board has construed as 
a claim for a higher rating.

VA treatment records show the veteran has complained of back 
pain and difficulty sleeping and some activities.
 
At a July 2002 VA examination, the veteran complained of back 
pain and difficulty bending and lifting.  The veteran had a 
slight antalgic gait, but used no assistive device.  On 
examination, no obvious curvature of the lumbar spine, 
swelling, spasm, discoloration, or increased warmth was 
noted.  There was some mild diffuse tenderness at about the 
level of L5.  The veteran demonstrated painful range of 
motion, but the examiner noted that the veteran put forth 
questionable effort with range of motion testing.  Range of 
motion testing was consistent and did not change with 
repetitive testing due to apparent fatigue.  There was no 
appreciable weakness.  Forward flexion of the lumbar spine 
was to 45 degrees; extension was to 5 degrees; lateral 
flexion was 25 degrees bilaterally; and lateral rotation was 
25 degrees bilaterally, for a combined range of motion of 150 
degrees.  There was no evidence of focal neurological deficit 
of either lower extremity.  February 2002 VA x-rays showed 
incidental spondylolysis of L5 without corresponding 
spondylolisthesis.  The diagnoses were spondylolysis of L5 
and chronic mechanical low back pain.  Based on this report, 
in a July 2002 rating decision, the RO recharacterized the 
veteran's disability as incidental spondylolysis of L5 and 
continued the assigned 20 percent rating.

At a November 2004 VA examination, the veteran complained of 
pain in his lower back, radiating to his left leg.  The 
veteran reported taking aspirin or Tylenol for the pain.  He 
did not complain of flare-ups or neurological deficit.  The 
veteran did not use any type of prosthetic device and had no 
history of falls.  He reported no incapacitating episodes 
over the past year.  The veteran was able to do activities of 
daily living without too much difficulty, but had problems 
doing any strenuous activities.  On examination, there was no 
palpable tenderness over the back.  Forward flexion was to 70 
degrees; extension was to 15 degrees; left and right lateral 
movement was to 15 degrees bilaterally; and lateral rotation 
was to 25 degrees bilaterally, for a combined range of motion 
of 165 degrees.  There were no additional limitations of 
motion with repetitive use.  The veteran was able to heel and 
toe walk.  Straight-leg raising was positive to the left 
lower extremity at 60 degrees.  A magnetic resonance imaging 
(MRI) revealed a bulging disc involving L3-4, L4-5, and L5-S1 
along with degenerative disc disease.

The schedular criteria for disabilities of the spine have 
changed twice during the pendency of the veteran's appeal.  
See 67 Fed. Reg. 54,345-49 (August 22, 2002) (effective 
September 23, 2002), codified at 38 C.F.R. § 4.71a, 
Diagnostic Code 5293; see also 68 Fed. Reg. 51,454-58 (August 
27, 2003) (effective September 26, 2003), now codified at 38 
C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  Therefore, 
adjudication of the increased rating claim for the veteran's 
lumbar spine disability must include consideration of the old 
and both sets of new criteria.  It is noted that the 
effective date of any rating assigned under the revised 
schedular criteria may not be earlier than the effective date 
of that change; the Board must apply only the earlier version 
of the regulation for the period prior to the effective date 
of change.  VAOPGCPREC 3-2000.  The provisions of Diagnostic 
Code 5293, pertaining to intervertebral disc syndrome (IDS), 
were changed effective from September 23, 2002.  The rating 
schedule for the spine was changed effective September 26, 
2003, at which time Diagnostic Code 5293 was changed to 
Diagnostic Code 5243, and Diagnostic Code 5295 pertaining to 
lumbosacral strain was changed to Diagnostic Code 5237.  See 
38 C.F.R. § 4.71a (2002, 2003, 2005).

Under 38 C.F.R. § 4.71a, in effect prior to September 26, 
2003,  Diagnostic Code 5295 pertaining to lumbosacral strain, 
a maximum 40 percent rating was warranted when there was 
severe lumbosacral strain, with listing of the whole spine to 
the opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  Similarly, under former 
Diagnostic Code 5292 pertaining to limitation of motion of 
the lumbar spine, a 20 percent rating for moderate limitation 
of motion and a maximum 40 percent rating for severe 
limitation of motion of the lumbar spine.  With consideration 
of DeLuca and 38 C.F.R. §§ 4.40, 4.45, and 4.59, the Board 
finds that the preponderance of the evidence is against a 
rating in excess of  20 percent for the veteran's lumbar 
spine disability under former Diagnostic Codes 5292 and 5295.  
This is particularly so in light of the 2002 examiner's 
notations that the veteran put forth questionable effort with 
range of motion testing, that range of motion testing was 
consistent and did not change with repetitive testing due to 
apparent fatigue, and that there was no appreciable weakness 
and the 2004 examiner's notations that the veteran had no 
significant difficulty with activities of daily living, 
although it was difficult for him to engage in strenuous 
activities.  Even with consideration of some pain on range of 
motion testing, his lumbar spine disability approximated no 
more than moderate range of motion and was not manifested by 
severe range of motion or severe lumbosacral strain, with 
listing of the whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space to warrant a 40 percent rating under either of these 
former diagnostic codes.  While the evidence shows limitation 
of motion in the lumbar spine, as well as chronic pain, the 
evidence does not otherwise show functional loss due to pain 
to warrant a rating in excess of the assigned 20 percent 
rating under the former rating criteria.  Since degenerative 
disc disease was not diagnosed until 2004 and no 
radiculopathy has been shown, a rating under former 
Diagnostic Code 5293 is not warranted.  38 C.F.R. § 4.71a 
(2002).   

Under 38 C.F.R. § 4.71a in effect September 26, 2003, 
lumbosacral strain (Diagnostic Code 5237), degenerative 
arthritis of the spine (Diagnostic Codes 5003 and 5242), and 
IDS (5243) are all rated under the "General Rating Formula 
for Diseases and Injuries of the Spine."  Under the current 
evaluation standards for IDS, the veteran may receive a 40 
percent disability rating by showing that he suffered 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks in the in the prior twelve 
months.  The veteran has not reported any such problem, so he 
does not qualify for a 40 percent disability evaluation under 
the criteria for incapacitating episodes (that is, episodes 
requiring bed rest prescribed by a physician and treatment by 
a physician).  38 C.F.R. § 4.71(a), Diagnostic Code 5243 
(2005).  The current criteria also provides that IDS may be 
evaluated on the basis of separate evaluations of chronic 
orthopedic and neurological symptoms, but none of the latter 
have been shown on examination.  Moreover, no examiner has 
linked his degenerative disc disease to his service-connected 
lumbar spine disability.

To receive a 40 percent rating for a thoracolumbar spinal 
condition under the current Rating Schedule, the veteran must 
show: forward flexion of the thoracolumbar spine of 30 
degrees or less; or favorable ankylosis of the entire 
thoracolumbar spine.  He does not assert, nor does the 
evidence show, muscle spasm or guarding severe enough to 
result in an abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis, forward flexion of 
30 degrees or less, favorable ankylosis of the entire 
thoracolumbar spine, or any neurological deficit.  His 
combined range of motion of the thoracolumbar spine was from 
150 to 160 degrees and forward flexion of the lumbar spine 
ranged from 45 to 70 degrees.  Therefore, the preponderance 
of the evidence is against a rating in excess of a 20 percent 
rating, as the criteria for a 40 percent rating have not been 
met.  38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5243 (2005).  
With respect to the possibility of entitlement to an 
increased evaluation under 38 C.F.R. §§ 4.40, 4.45 and 4.59, 
the Board has also considered whether an increased evaluation 
could be assigned on the basis of functional loss due to the 
veteran's subjective complaints of pain.  See DeLuca, 8 Vet. 
App. at 204-205; VAOPGCPREC 36-97.  In this regard, the Board 
initially notes that the veteran's subjective complaints of 
pain are specifically contemplated in the current spinal 
rating criteria.  Thus, the Board finds that the evidence is 
against a rating in excess of 20 percent for the veteran 
lumbar spine disability under the current criteria.  Finally, 
there is no evidence of record that the veteran's lumbar 
spine disability causes marked interference with employment, 
or necessitates frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
standards.  The Board is therefore not required to remand 
this matter for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1) (2005).  Thus, the preponderance of the 
evidence is against the assignment of an initial rating in 
excess of 10 percent for the veteran's spine disorder.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Mood disorder

In a July 2002 rating decision, the RO granted service 
connection for a mood disorder, secondary to his back 
disability and assigned an initial 30 percent rating 
effective May 23, 2002, which later was increased to 50 
percent, effective November 8, 2004, the date of the last VA 
examination.  The veteran has appealed, seeking higher 
ratings.

VA treatment notes reflect that the veteran has complained of 
depression and disturbances of mood associated with his back 
pain.  His GAF scores ranged between 50 and 75 in June 2002 
and were 60 in December 2003 and August 2004.

At a July 2002 VA examination, the veteran complained of 
being depressed and moody with increasing frustration and 
reported problems with sleep and excess anger.  The veteran 
is married and lives with his wife and children.  On 
examination, the veteran was alert and oriented.  He appeared 
sad and downcast but verbal and logical with no signs of 
psychotic symptoms.  No delusions or paranoia were noted.  
The veteran's mood was anxious, irritable, and depressed.  He 
affect was constricted at times even flat.  He denied any 
suicidal ideation or intent or homicidal thoughts.  The 
veteran's cognitive functions were limited and his short-term 
memory was down.  His insight and judgment were clear but his 
coping abilities were limited.  The examiner indicated a 
diagnosis of mood disorder secondary to chronic back pain 
with depressive features.  The examiner provided a GAF score 
of 60-63, adding that the veteran's score reflected his 
serious and severe impairment in areas of social and 
industrial functioning.  

At a November 2004 VA examination, the veteran complained of 
anger control problems and depression as well as difficulty 
relating to his family.  The veteran also reported poor 
sleep, increased appetite, difficulty concentrating, memory 
problems, and limited social life.  He admitted to feeling 
worthlessness and having suicidal ideation.  On examination, 
the veteran's mood was dysphoric and his affect was flat.  
Thought content and processes were within normal limits.  
There was no evidence of delusions or hallucinations.  No 
grossly inappropriate behavior was noted.  The veteran was 
able to perform activities of daily living, and he was alert 
and oriented.  There was some evidence of memory impairment.  
The veteran's speech was somewhat slow but was linear and 
coherent.  The examiner assigned a GAF score of 45, which is 
indicative of serious symptoms or any serious impairment in 
social, occupational, or school functioning.

Under the regulations, a 50 percent rating is warranted for a 
mood disorder when there is occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A higher rating of 70 percent is not 
warranted unless there is disability reflecting deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  The maximum schedular 
rating of 100 percent requires total occupational and social 
impairment due to such symptoms as gross impairment in 
thought processes or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior, persistent 
danger of hurting self or others, intermittent inability to 
perform activities of daily living, disorientation to time or 
place, memory loss for names of close relatives, own 
occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 
9435 (2005).

The Board concludes that initial staged ratings are warranted 
for the veteran's mood disorder.  Resolving the benefit of 
the doubt in the veteran's favor, the Board finds that a 
disability rating of 50 percent, and no more, is warranted 
for the veteran's mood disorder prior to November 8, 2004.  
Prior to November 8, 2004, the veteran did have occasional 
flattened affect and some short-term memory problems, but he 
did not have suicidal ideation, obsessional rituals which 
interfered with routine activities, illogical or irrelevant 
speech, near-continuous panic or depression, or neglect of 
personal appearance and hygiene, which would have warranted a 
70 percent rating.  Although the 2002 examiner assigned GAF 
scores between 60 and 63, he added that the veteran's GAF 
scores reflected serious and severe impairment in areas of 
social and industrial functioning.  Therefore, resolving the 
doubt in his favor, the Board concludes that evidence more 
nearly approximated a 50 percent rating prior to November 8, 
2004 for a mood disorder.  

Resolving the doubt in the veteran's favor, the Board finds 
that the veteran's mood disorder more nearly approximates a 
70 percent rating from November 8, 2004, but fails to meet 
the criteria for a 100 percent rating.  His mood disorder was 
manifested by occupational and social impairment, with 
deficiencies in most areas, such as work and family relations 
due to recurrent suicidal ideation, near-continuous 
depression affecting his ability to function appropriately 
and effectively, impaired impulse control (such as unprovoked 
irritability with periods of violence), neglect of personal 
appearance and hygiene, inability to establish and maintain 
effective relationships, and difficulty in adapting to a work 
setting, and a GAF score of 45.  The veteran does show some 
symptoms for the 100 percent rating, for example, when he 
arrived for examination in November 2004, he appeared 
somewhat disheveled, was unshaved and appeared not to have 
brushed his hair.  But the evidence does not show total 
occupational and social impairment due to gross impairment in 
thought process or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior, 
disorientation to time or place, or persistence danger of 
hurting self or others.  Overall, the Board finds that a 
rating in excess of 70 percent is not warranted under the 
current regulations from November 8, 2004.  


ORDER

A disability rating is excess of 20 percent for incidental 
spondylolysis of L5 is denied.

An initial disability rating of 50 percent prior to November 
8, 2004 for the veteran's mood disorder, is granted, subject 
to the laws and regulations governing VA monetary benefits.

An initial disability rating of 70 percent from November 8, 
2004 for the veteran's mood disorder, is granted, subject to 
the laws and regulations governing VA monetary benefits.



____________________________________________
M. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


